ORDER ABATING APPEAL
PER CURIAM.
On August 22, 1986, this Court notified the trial court and the parties in this case that no appellate brief had been filed in this appeal. Appellant, Raul Villarreal, was given ten days to satisfactorily explain the absence of an appellate brief. The ten-day period has expired, and no satisfactory explanation has been received in this Court.
The new Texas Rules” of Appellate Procedure provide that in a criminal case where an appellate brief is not filed, the appeal may not be considered without briefs. Rule 74(0(2). Since no satisfactory response has been received in this Court within ten days, the appeal is ORDERED abated.
The trial court is ORDERED to conduct a hearing within 20 days from the date of this order to determine whether the appellant desires to prosecute his appeal;
I. If the trial court finds that appellant desires to prosecute his appeal, it is further ordered to determine if the appellant is indigent:
A. If it is found that the appellant is indigent, then, the trial court is ordered to:
1. take such measures as may be necessary to assure effective representation of counsel, which may include the appointment of new counsel;
2. make appropriate findings;
3. cause to be prepared a statement of facts of the hearing to be sent to this Court for review;
4. cause to be prepared a supplemental transcript containing the findings and any orders entered by the trial judge and forward it, along with the statement of facts of the hearing, to this Court within 10 days after the hearing.
B. If it is found that the appellant is not indigent, then, the trial court is ordered to:
*4521. make findings as to whether retained counsel has abandoned the appeal or whether appellant has failed to make necessary arrangements for filing a brief;
2. make appropriate findings;
3. cause to be prepared a statement of facts of the hearing to be sent to this Court for review;
4. cause to be prepared a supplemental transcript containing the findings of the court and forward it, along with the statement of facts of the hearing, to this Court within 10 days after the hearing.
II. If it is found that appellant does not desire to prosecute his appeal, then the trial judge is ordered to:
1. make appropriate findings;
2. caused to be prepared a statement of facts of the hearing to be sent to this Court for review;
3. cause to be prepared a supplemental transcript containing the court’s findings and forward it, along with the statement of facts of the hearing, to this Court within 10 days after the hearing.
The appeal will be reinstated when the supplemental transcript and statement of facts of the hearing are filed in this Court. The appeal is hereby ordered ABATED.